Matter of Loveland v Barnes (2018 NY Slip Op 03284)





Matter of Loveland v Barnes


2018 NY Slip Op 03284


Decided on May 4, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, AND NEMOYER, JJ.


558 CAF 17-01743

[*1]IN THE MATTER OF MARK G. LOVELAND, PETITIONER-APPELLANT,
vERIKA N. BARNES, RESPONDENT-RESPONDENT.
IN THE MATTER OF ERIKA N. BARNES, PETITIONER-RESPONDENT,
vMARK G. LOVELAND, RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


MULDOON, GETZ & RESTON, ROCHESTER (GARY MULDOON OF COUNSEL), FOR PETITIONER-APPELLANT AND RESPONDENT-APPELLANT. 
ERIKA N. BARNES, RESPONDENT-RESPONDENT AND PETITIONER-RESPONDENT PRO SE.
ROBERT A. DINIERI, CLYDE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Wayne County (Dennis M. Kehoe, J.), entered December 29, 2016 in a proceeding pursuant to Family Court Act article 6. The order directed Mark G. Loveland to pay $9,500 to Erika N. Barnes as and for attorney's fees. 	 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Loveland v Barnes ([appeal No. 1] — AD3d — [May 4, 2018] [4th Dept 2018]).
Entered: May 4, 2018
Mark W. Bennett
Clerk of the Court